DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-15 in the reply filed on 04/28/2022 is acknowledged.
Claim(s) 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-3 and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 5 recite the limitation “a build material” and “a build surface” in line(s) 1-2.  Claims must particularly point out and distinctly define the metes and bounds of the subject matter. A claim is indefinite if the scope of the claim is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. For compact prosecution, the limitation is interpreted as --the build material-- and --the build surface--. Claim(s) 5-9 and 12-13 which depend from claim 2 are similarly rejected.
Claim 3 and 6 recite the limitation “layers of material” in line(s) 2 and 3, respectively.  Claims must particularly point out and distinctly define the metes and bounds of the subject matter. A claim is indefinite if the scope of the claim is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. For compact prosecution, the limitation is interpreted as --layers of the build material--. Claim(s) 7-9 and 15 which depend from claims 3 and 6 are similarly rejected.
Claim 6 recites the limitation “the imagining system” in line(s) 4-5.  There is insufficient antecedent basis for this limitation in the claim because there is no earlier recitation of the limitation. For compact prosecution, the limitation is interpreted as --an imagining system7--. Claim(s) 7-9 which depend from claim 6 are similarly rejected.
Claims 10-13 and 15 recite the limitation “increasing a powder loading density” in line(s) 1.  Claims must particularly point out and distinctly define the metes and bounds of the subject matter. A claim is indefinite if the scope of the claim is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. For compact prosecution, the limitation is interpreted as --increasing the powder loading density--. Claim(s) 11 and 14 which depend from claim(s) 10 and 13 are similarly rejected.
Claim 13 recites the limitation “at least one component of the binder material” in line(s) 2-3.  Claims must particularly point out and distinctly define the metes and bounds of the subject matter. A claim is indefinite if the scope of the claim is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. For compact prosecution, the limitation is interpreted as --an at least one component of the binder material--.
Claim 15 recites the limitation “removing an amount of binder” in line(s) 1.  Claims must particularly point out and distinctly define the metes and bounds of the subject matter. A claim is indefinite if the scope of the claim is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. For compact prosecution, the limitation is interpreted as --removing an amount of the binder material--.
Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Steege (WO2019028215A1) (hereinafter, Steege215) in view of Steege (US 2019/0009464) (hereinafter, Steege464).
Regarding claim 1, Steege215 teaches a method solid freeform fabrication of objects (method for fabricating a 3d object) comprising delivering a powder material to a build platform (delivering a build material to a build surface) ([0009]). The powder deposition may be achieved by a volatile suspension of powder particles in a fluid medium, wherein the fluid is immiscible with the resin binder used to infuse the powder (wherein the build material comprises a blended composition of a powder material and a binder material) ([0087]). 
Steege215 teaches a method further comprises selectively irradiate the photocurable material to at least partially solidify a layer of a powder composite component (selectively irradiating the build material to alter the physical state of a portion of the build material) ([0009]).
Steege215 does not specify increasing a powder loading density of the build material delivered on the build surface.
However, in the same field of endeavor, solid freeform fabrication of objects, Steege464 teaches a method wherein a piston 530 is used to compress the deposited powder 512 to increase the volumetric powder loading density of the resulting component ([0092]). The compressing piston 530 and extension arm 532 are used to densify the powder layer (i.e., to have a density that is greater than a free density after deposition) prior to infusion (increasing a powder loading density of the build material delivered on the build surface) ([0092]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Steege215 by increasing the volumetric powder loading density as taught by Steege464 to achieve the ideal density of powder may not be achieved during the deposition process which may improve the properties of the component as they pertain to post-processing ([0092]).
Regarding claim 2, as applied to claim 1, Steege215 teaches that the powder deposition may be achieved by a volatile suspension of powder particles in a fluid medium (delivering the build material as a pre-mixed slurry), wherein the fluid is immiscible with the resin binder used to infuse the powder ([0087]).
Regarding claim 3, as applied to claim 1, Steege215 teaches that multiple layers are deposited in sequence with the deposition modules at different heights to accommodate the thickness of each layer and an imaging device is configured to selectively irradiate the photocurable material to at least partially solidify a layer of a powder composite component (sequentially producing multiple layers of material and irradiating the multiple layers to produce an object) (Fig. 8; [0009] and [0086]).
Regarding claim 4, as applied to claim 3, Steege464 teaches imaging with a rastering laser source utilizing a rotating prism to achieve a raster pattern (irradiating the build material with a pattern of irradiation) ([0011]). A layer of material is imaged, and the build platform 102 moves upwards to allow resin to flow under that layer such that the next layer may be imaged ([0081]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Steege215 by imaging with a rastering laser source utilizing a rotating prism to achieve a raster pattern as taught by Steege464 to provide a programmable planar light source ([0011]). 
The limitation “such that the object has a structure that allows fluid to flow therethrough” is a recitation of intended result of the process step of “irradiating the build material with a pattern of irradiation.” A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. MPEP 2114.04(I).
Regarding claims 5-6, as applied to claim 2, Steege464 teaches a method wherein the build platform 102 lowers into the build vat 410 which contains photocurable resin (lowering the build surface into a vat of build material) ([0081]). A layer of material is imaged, and the build platform 102 moves upwards to allow resin to flow under that layer such that the next layer may be imaged (moving the build surface by incremental motion away from the vat of build material) ([0081]).
Steege464 teaches a method wherein the first and second layers of the component are deposited onto the build platform (dispensing layers of material onto the build surface) (Figs 46-47; [0069]). Steege464 teaches lowering the build platform an increment away from the imaging device prior to repeating the steps of delivering a powder material (moving the build surface incrementally in a direction away from the imaging system) (claim 18). 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Steege215 by delivering the build material onto a build platform as taught by Steege464 since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Regarding claims 7-9, as applied to claim 6, Steege215 teaches a method wherein a doctoring blade 118 can be used to regulate the layer dimensions and flatness (conditioning a surface of the build material delivered on the build surface using a doctoring blade) ([0082]).
Steege215 teaches a method wherein the powder material is coated with a polymer film to facilitate electrostatic handling (conditioning a surface of the build material delivered on the build surface using a film) (claim 29).
Steege215 teaches a method wherein a removable support material that will assist in stabilizing a part during the sintering process (stabilizing the film with a rigid surface during layer formation) ([0110]).
Regarding claim 12, as applied to claim 2, Steege464 teaches a method wherein it is desirable to achieve the highest powder loading density possible ([0121]). To increase the powder loading density, it may be infused with nanoparticles of the same material as the initial powder used during fabrication ([0121]). Particles which are small enough to freely flow through the pores left in the part may be introduced by exposing the part to a bath of particles under ultrasonic stimulation to enhance particle fluidity (applying ultrasonic agitation to compact the powder material) ([0121])
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Steege215 by increase the powder loading density by exposing the part to a bath of particles under ultrasonic stimulation as taught by Steege464 since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Regarding claims 13-14, as applied to claim 2, Steege464 teaches a method producing a powder composite wherein resin is infused into powder through a build platform ([0117]). This speed may be improved by the addition of a Viscosity Reducing Agent (VRA) to the resin ([0117]). Organic solvents, such as alcohols, may serve this purpose (wherein the at least one component is a volatile organic solvent) ([0117]). Ideally, this VRA has a high vapor pressure, such that upon exposure to the build surface, and the heat created during the imaging process, the VRA will evaporate, producing a concentration gradient in which there is a high concentration of VRA in the resin that is contained in the body of a part being printed, and a low concentration of VRA at the build surface (at least partially evaporating at least one component of the binder material) ([0117]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Steege215 by increase the powder loading density by evaporating a VRA added to a build resin as taught by Steege464 since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Regarding claim 15, as applied to claim 3, Steege464 teaches a method wherein the object may be post processed with additional curing to cure the remaining fluid resin within the porous object to convert it to a solid object ([0096]). It may also be post processed via a sintering treatment to partially or completely remove the resin binder and partially or completely densify the powder within (removing an amount of binder from a given layer such that the layer has a porous structure) ([0096]). 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Steege215 by increase the powder loading density by removing the resin binder as taught by Steege464 since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C).
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steege (WO2019028215A1) (hereinafter, Steege215) in view of Steege (US 2019/0009464) (hereinafter, Steege464), as applied to claim 4, and in further view of Kuhn (US 2016/0325495). 
Regarding claims 10-11, as applied to claim 4, Steege215 in view of Steege464 does not specify wherein increasing a powder loading density of the build material comprises flowing fluid through the build surface nor wherein increasing a powder loading density of the build material comprises flowing fluid through the object being built.
However, in the same field of endeavor, three-dimensional printing utilizing a jetted-particle binder fluid, Kuhn teaches a method of selectively jet-depositing a particle-bearing binder fluid upon successive layers of a build material powder such that the particles of the fluid increase the apparent density of the as-printed article (flowing fluid through the build surface; flowing fluid through the object being built) ([0017]). Apparent density refers to the density that a porous article has compared to the density which the article would have if its pores were eliminated ([0017]). The jet-deposited material acts to fill in the interparticle interstices of the build material powder ([0017]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method taught by Steege215 in view of Steege464 by selectively jet-depositing a particle-bearing binder fluid upon successive layers of a build material powder as taught by Kuhn in order to simultaneously increase the density of the printed article and improve its surface roughness and contour resolution, which in turn, improves the surface finish of the final article) ([0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743